DETAILED ACTION
Information Disclosure Statement
The information disclosure statements have been received and considered.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the hydraulic cylinder, as claimed in claim 1 must be numerically identified or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1 and 12 it is unclear what element applicants consider the ‘hydraulic cylinder’ to be as it has not been identified in the drawings.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6,7,16,17,12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 line 1 “The car brake..” lacks antecedent basis.
Regarding claims 6,16 applicants claim ‘a first actuation unit’ and a ‘second actuation unit’.  In claims 1,12 applicants claim ‘an actuation unit’.  At least one of these ‘actuation units’ has been doubly claimed. 

Claim 12 the limitation of “disposed in hoistway” is not completely understood.  It appears –a—should be inserted before ‘hoistway’.
Claim 19 line 1 it appears this claim should depend from claim 12 not claim 11 (see claim 10 of which claim 19 is a duplicate).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1] is/are rejected under 35 U.S.C. 102a1 as being anticipated by Sevilleja et al. 6,193,026.
Regarding claim1 Sevilleja shows in figures 1 and 3:
A frictional damper for an elevator system (fig. 1), comprising: one or more friction pads (16) configured to move between a first position(fig, 1) defined by an air gap (not labeled but in the area of lead lines of numeral 29) between the one or more friction pads 16 and a guide rail 14 of an elevator system, and a second positon (during braking) defined by engagement of the one or more friction pads 16 to the guide rail 14; and an actuation unit (22) to urge the one or more friction pads into and out of engagement with the guide rail (14), the actuation unit including: a hydraulic actuator (34) operably connected to the one or more friction pads (via rod 32) to urge movement of the one or more friction pads 16 into and out of engagement with the guide rail (14) via hydraulic fluid pressure, the hydraulic actuator including:

an electromagnetic actuator (66) configured to selectabiy urge hydraulic fluid to apply a force to the hydraulic piston, thereby urging the movement of the one or more friction pads, as broadly claimed.
Regarding claim 4 note Sevilleja shows first and second pads 16 at first and second lateral sides of the guide rail 14.
Regarding claim 5, as broadly claimed, and as readily apparent from the drawings these limitations are met.
Regarding claim 9, as broadly claimed, the ‘biasing member’ is considered to be the rod assembly at 24,48.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
ClaimS 2,3,10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sevilleja et al. in view of EP 1,323,660 and Kent 5,601,163.
Regarding claims 2 although Sevilleja shows a hydraulic actuator system in figure 3 lacking is a specific showing of having the fluid level in the hydraulic cylinder increased such that a constant air gap is maintained as the brake pads wear.
The reference to EP ‘660 shows a similar elevator brake assembly to that of Sevilleja in at least figure 7 comprising a controller 12, master cylinder 20 and reservoir 21.  Note the electromagnetic actuator at 23.
The reference to Kent shows a brake device where it is well known in the brake art to compensate for the wear of the brake pads.  See this document in its entirety.
One having ordinary skill in the art would have found it obvious to have modified Sevilleja with a hydraulic reservoir, as taught by EP ‘660, so that enough hydraulic fluid could be provided by the actuator 66 to compensate for the wear of the brake pads.
Regarding claim 3 to have provided a gap of four millimeters would have been obvious to maintain appropriate clearance between the pads and rail so there is no residual drag contributing to excessive wear of the pads.  Although not applied see para 0009 of Husmann U.S. 2011/0226560.
Regarding claims 10, as modified above these limitations are considered to be met.
Claims 6,7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sevilleja et al. in view of Strbuncelj 9,688,510.
Regarding claims 6,7 Sevilleja lacks specifically showing first and second actuators/ actuation units.
The reference to Strbuncelj shows an elevator braking device in figure 3 comprising actuation units 58 at each side of the rail 30.
.
ClaimS 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sevilleja et al. in view of Nagel 5,648,644
Regarding claim 8 Sevilleja lacks specifically showing wear sensors disposed at the friction pads 16.
The reference to Nagel shows wear sensors 13 within the pads 12 at least in figure 7 in an elevator brake application.
It would have been obvious to have modified Sevilleja with a friction pad wear sensing system, as suggested by Nagel, to notify personnel of needed pad replacement.
Claims 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sevilleja et al. in / EP 1,323,660 / Kent 5,601,163 and further in view of Di Stefano et al. U.S. 2019/0322249.
 	Regarding claim 11 to have provided a fluid level sensor in the reservoir in Sevilleja, as modified by EP ‘660 would have been obvious as one way of monitoring the wear of the brake pads.  See Di Stefano paras 0034,0043 and claim 30.
Claims 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sevilleja et al. in view of West et al. U.S. 2015/0259175.
Regarding claim 12 Sevilleja is relied upon as explained above.
Lacking in Sevilleja et al. is a specific showing of the elevator system comprising a hoistway and elevator car.
However since the device of Sevilleja is intended to be used in an elevator with the guide rail shown at 14 and the car mentioned in figures 2 and 4 a hoistway would also presumably exist.

One having ordinary skill in the art at the time the invention was effectively filed would realize that the device of Sevilleja is intended to be used in an elevator system, as shown by West.
Regarding claims 14,15 as explained above, Sevilleja is relied upon as explained above.
Claims 13, is/are rejected under 35 U.S.C. 103 as being unpatentable over Sevilleja et al. in view of West and further in view of EP 1,323,660 and Kent 5,601,163.
Regarding claim 13, Sevilleja in view of EP ‘660 and Kent ‘163 are relied upon as explained above.
Regarding claim 19, subject to the 112 rejection above, these limitations are considered to be met.
Claims 16,17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sevilleja et al. in view of West and further in view of Strbuncelj 9,688,510.
Regarding claims 16,17 Sevilleja et al. in view of Strbuncelj is relied upon as explained above.
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sevilleja et al. in view of West and further in view of Nagel 5,648,644
 	Regarding claim 18 Sevilleja in view of Nagel is relied upon as explained above.
Claims 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sevilleja et al. West / EP 1,323,660 / Kent 5,601,163 and further in view of Di Stefano et al. U.S. 2019/0322249.
Regarding claim 20 these limitations are considered to be met as explained above.
Conclusion
`Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P SCHWARTZ whose telephone number is (571)272-7123.  The examiner can normally be reached on 10:00 A.M.-7:00P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rob Siconolfi can be reached on 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTOPHER P SCHWARTZ/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        



Cps
3/4/21